 

Exhibit 10.46

 

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) to the Employment Agreement of Paul
McGinn dated August 1, 2013 (the “Employment Agreement”) is effective as of date
set forth on the signature page hereof, and entered into by and among CIG
Wireless Corp., a corporation incorporated in the State of Nevada (the
“Company”) and Paul McGinn (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and Executive previously entered into the Employment
Agreement, which sets forth the terms and conditions of Executive’s employment
with the Company;

 

WHEREAS, the Company and the Executive now wish to amend the Employment
Agreement as of the date hereof; and

 

WHEREAS, Section 20 of the Employment Agreement provides that the Employment
Agreement may be amended pursuant to a written agreement between the Company and
Executive.

 

NOW, THEREFORE, the Company and Executive hereby agree that the Employment
Agreement shall be amended as follows:

 

1.           Section 3(a) of the Employment Agreement is hereby amended by
adding the following after the last sentence of such Section:

 

“Notwithstanding anything in this Agreement to the contrary, the Variable
Component shall only be payable if the Executive is an employee of the Company
on the date of payment.”

 

2.           Section 3(b) of the Employment Agreement is hereby deleted in its
entirety.

 

3.           Section 3(c) of the Employment Agreement is hereby deleted in its
entirety.

 

4.           Section 7(b) is hereby deleted in its entirety and replaced in its
entirety as follows:

 

“(b)          Termination Without Cause. The Company may terminate this
Agreement without Cause at any time during the Employment Period effective
immediately upon giving written notice of termination to the Executive, provided
however, that if the Company terminates this Agreement other than for Cause
during the Employment Period the Company shall pay to the Executive $450,000
following such termination date in accordance with the Company’s regular payroll
procedures for twelve (12) months after notice thereof, plus reimbursement of
any and all reasonable and pre-approved expenses incurred by the Executive as of
the date of notice of such termination. All such consideration and payments
shall completely and fully discharge any and all obligations and liabilities of
the Company to the Executive.”

 

5.           The first sentence of Section 8(b) is hereby deleted in its
entirety and replaced in its entirety as follows:

 

“Upon termination of this Agreement pursuant to Section 8(a), the Executive
shall be paid $450,000 in accordance with the Company’s regular payroll
procedures for twelve (12) months after such termination.”

 

 

 

 

AMENDMENT TO EMPLOYMENT AGREEMENT



 

6.           The first sentence of Section 8(d) is hereby amended to delete the
words “stock options”.

 

7.           The second sentence of Section 8(d) is hereby amended to delete the
word “options”.

 

8.           A new Section 24 is added to the Agreement as follows:

 

24.          Board Service. During all periods of service to the Company under
this Agreement, the Executive shall serve as a member of the Board of Directors
and shall be the Chairman of the Board of Directors.

 

9.           In all respects not modified by this Amendment, the Employment
Agreement is hereby ratified and confirmed.

 

10.         This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument. This Amendment may be delivered via
facsimile or scanned “PDF” which shall be an original for all purposes.

 

[Signature Page Follows]

 

2

 

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of this
1st day of August, 2013.

 

CIG Wireless Corp.

 

By: /s/ Romain Gay-Crosier     Name: Romain Gay-Crosier     Title: Chief
Financial Officer  

 

/s/ Paul McGinn   Name:      Paul McGinn  

 

[Signature Page to Amendment to Paul McGinn Employment Agreement]

 

3

 

